DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a method for manufacturing a breathable elastic laminate, classified in A61F13/15707.
II. Claims 13-25, drawn to a breathable elastic laminate, classified in B32B27/12.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as by aperturing the laminate after the bonding step instead of before the bonding step and only on the elastic film.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jeffrey Karceski on 10/13/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 13-25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15, 18-20, 22, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palzewicz et al (WO 2016/099549A1) (citing USPGPUB 2017/0326832 as an English language equivalent).
Regarding claims 13 and 25, Palzewicz discloses nonwoven, elastic composites comprising an elastic film bonded to a nonwoven web material at a plurality of discrete bond points wherein said film comprises a plurality of apertures proximately adjacent to said bond points (A breathable elastic laminate comprising: an apertured elastic film layer having a pattern) (and a nonwoven layer attached to a first surface of the apertured elastic film layer) [0001-2]. The composites exhibit improved air permeability/breathability and tactile features [0045] [0031]. The apertures are formed by pattern stamps comprising pins [0046]. The bonding/aperture pins can have a width from about 20 to about 500 um, 40-200 um, or 50-150 um [0047]. The elastic band width 150 measures the distance between the edges of the two closest pins measured between two adjacent clusters 130 by way of CD (corresponding to the width of the claimed second lanes) and can range from about 0.050 in to about 0.150 in, 0.060-0.120 in, or 0.065-0.090 in [0052] [Fig. 1]. Examiner’s note: the maximum width of the apertures can be 500 um as disclosed above or 0.019685 in. The aforementioned elastic band width 150 is, at a minimum, 0.050 in as disclosed above. Therefore, the elastic band width (corresponding to the width of the claimed second lanes) is greater than twice the width of one of the apertures in all circumstances (the pattern comprising a plurality of first lanes extending in a machine direction, each of the plurality of first lanes comprising a plurality of apertures, and a plurality of second lanes extending in the machine direction, each of the plurality of second lanes devoid of apertures and having a width at least twice the width of one of the plurality of apertures in the first lanes, the plurality of second lanes alternating with the plurality of first lanes in a cross direction substantially orthogonal to the machine direction). Alternatively, inventive example 1 discloses using an oval shaped pin having an area of 0.0015 in2 and an aspect ratio of 2.38 [0062]. Examiner’s note: the area of an oval = π*(a/2)*(b/2) and aspect ratio = a/b wherein a is the length and b is the width. Using 2.38 as the aspect ratio and 0.0015 in2 as the area, b = 0.0283 in. Palzewicz discloses that the elastic band width of IE1 is 0.088 in. Therefore, the elastic band width is more than twice the width of the apertures (i.e., 0.088 in is > 2*0.0283 in).

    PNG
    media_image1.png
    726
    551
    media_image1.png
    Greyscale

The elastic laminate can be used in various absorbent articles (claim 25) [0058].
Regarding claims 15 and 22, inventive example 1 comprises an elastic film sandwiched between two polypropylene (PP) spunbond facings (The breathable elastic laminate according to claim 13, further comprising a second nonwoven layer attached to a second surface of the elastic film layer, opposite the first surface – claim 15) (The breathable elastic laminate according to claim 13, wherein the nonwoven layer comprises a nonwoven material selected from the group consisting of a spunbond nonwoven material, a spunlace nonwoven material, a spunbond-meltblown-spunbond ("SMS") nonwoven material, and a spunbond-meltblown-meltblown-spunbond ("SMMS") nonwoven material – claim 22) [0061-62].
Regarding claims 18-19, the apertured elastic film of inventive example 1 (IE1) has a basis weight of 35 gsm [0062]. According to MPEP 2131.03, Anticipation of Ranges, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In rePetering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).  In the present case, IE1 of the prior art discloses an apertured elastic film having a basis weight of 35 gsm which falls within the claimed ranges of 5-50 gsm (claim 18) and 25-40 gsm (claim 19) (The breathable elastic laminate according to claim 13, wherein the apertured film layer has a basis weight between about 5 gsm and about 50 gsm – claim 18) (The breathable elastic laminate according to claim 18, wherein the apertured film layer has a basis weight between about 25 gsm and about 40 gsm – claim 19).
Regarding claim 20, each of the PP spunbond facings has a basis weight of about 15 gsm (The breathable elastic laminate according to claim 13, wherein the nonwoven layer comprises a nonwoven material having a basis weight between about 10 gsm and about 50 gsm) [0062].
Regarding claim 24, the pattern can include zig-zags or waves [0058] [0062] [Fig. 8]. Examiner’s note: also see Fig. 1 above (The breathable elastic laminate according to claim 13, wherein the plurality of first lanes and the plurality of second lanes are wavy).

    PNG
    media_image2.png
    450
    550
    media_image2.png
    Greyscale


Claims 13, 15-17, 20-23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langford et al (USPGPUB 2017/0297313).
Regarding claims 13, 23, and 25, Langford discloses a perforated stretch laminate that may be used in the construction of hygiene products and a method of reducing or preventing tearing in a stretch laminate [0002]. The stretch laminate has a perforation pattern comprising at least two columns [0010]. A first column has a plurality of pairs of perforations stacked one pair above the other pair [id]. The perforations in each pair sloping in a first direction, and a first space separating one pair from the other pair [id]. A second column has a plurality of pairs of perforations stacked one pair above the other pair [id]. The perforations in each pair sloping in a second direction, and a second space separating one pair from the other pair [id]. The first direction and the second direction may be different [id]. The stretch laminate can be a bilayer laminate comprising a nonwoven layer laminated onto an elastic layer with perforations [0021]. The elastic layer can be formed from an elastic film (A breathable elastic laminate comprising: an apertured elastic film layer having a pattern) (and a nonwoven layer attached to a first surface of the apertured elastic film layer) [0023]. An exemplary embodiment includes a perforation pattern which includes a pair of columns 50 [0027] [Fig. 3A]. Each pair of columns 50 includes a first column 52 and a second column 54 [id]. Each column 52, 54 has a plurality (or at least two) of pair of perforations stacked one pair on top of the other [id]. For example, column 52 includes perforation pairs 58, and column 54 includes perforation pairs 60 [id]. The space between pairs in a column is designated by S4 and can be 2 mm in an embodiment [0029] [Fig. 3B]. Examiner’s note: Fig. 3A shows each pair of columns 50 in the cross-machine direction (CD). See the annotations in Fig. 3B for how Langford’s perforations correspond to the claimed first and second lanes. S4 corresponds to the width of the claimed second lane.
[AltContent: textbox (Second Lane in MD)][AltContent: ][AltContent: textbox (First Lane in MD)][AltContent: ]
    PNG
    media_image3.png
    671
    543
    media_image3.png
    Greyscale

The diameter/width of a perforation is designated by D and can be 0.55 mm in an embodiment or range from 0.15-0.90 mm [0029]. Inventive embodiments in samples 1-3 each have a hole width in the MD of 0.5 mm and a distance between two points in MD of 6 mm (sample 1) or 5.7 mm (samples 2-3) [Table 2] [0041-44]. Examiner’s note: S4 (i.e., the width of each of the second lanes) is greater than twice the diameter of D (i.e., the width of each of the apertures in the first lane) since S4 is 2 mm and D is 0.55 mm as disclosed above (or 6 mm/5.7 mm versus 0.5 mm in samples 1-3) (the pattern comprising a plurality of first lanes extending in a machine direction, each of the plurality of first lanes comprising a plurality of apertures, and a plurality of second lanes extending in the machine direction, each of the plurality of second lanes devoid of apertures and having a width at least twice the width of one of the plurality of apertures in the first lanes, the plurality of second lanes alternating with the plurality of first lanes in a cross direction substantially orthogonal to the machine direction) (The breathable elastic laminate according to claim 13, wherein the plurality of first lanes and the plurality of second lanes are generally straight – claim 23).
Regarding claim 25, the stretch laminate can be used in either the side panel ears or the tabs of an absorbent article such as a diaper (An absorbent article comprising: a breathable elastic laminate comprising an apertured elastic film layer having a pattern, the pattern comprising a plurality of first lanes extending in a machine direction, each of the plurality of first lanes comprising a plurality of apertures, and a plurality of second lanes extending in the machine direction, each of the plurality of second lanes devoid of apertures and having a width at least twice the width of one of the plurality of apertures in the first lanes, the plurality of second lanes alternating with the plurality of first lanes in a cross direction substantially orthogonal to the machine direction, and a nonwoven layer attached to a first surface of the apertured elastic film layer – claim 25) [0020].
Regarding claim 15, in one embodiment, a trilayer laminate 40 has two nonwoven layers 42, 46 sandwiching an elastic layer 44 with perforations 41 (The breathable elastic laminate according to claim 13, further comprising a second nonwoven layer attached to a second surface of the elastic film layer, opposite the first surface) [0021] [Fig. 2B].

    PNG
    media_image4.png
    189
    458
    media_image4.png
    Greyscale

Regarding claims 16-17, the air permeability of the stretch laminate can be in a range of about 50-1,000 l/m2/sec (3-60 m3/m2/minute) [0033]. Inventive samples 1-3 have an air permeability of 216, 473, and 465 l/m2/sec, respectively (corresponding to 12.96, 28.38, and 27.90 m3/m2/minute, respectively) [Table 2]. According to MPEP 2131.03, Anticipation of Ranges, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In rePetering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).  In the present case, the prior art discloses embodiments having 12.96, 28.38, and 27.90 m3/m2/minute air permeabilities which fall within the claimed ranges of 0.1-150 m3/m2/min (claim 16) and 10-50 m3/m2/min (claim 17) (The breathable elastic laminate according to claim 13, wherein the breathable elastic laminate has an air permeability between about 0.1 m3/m2/minute and about 150 m3/m2/minute – claim 16) (The breathable elastic laminate according to claim 16, wherein the breathable elastic laminate has an air permeability between about 10 m3/m2/minute and about 50 m3/m2/minute – claim 17).
Regarding claims 20-21, the trilayer elastic laminate of inventive samples 1-3 includes a first nonwoven having a basis weight of 22 gsm and a second nonwoven having a basis weight of 27 gsm (The breathable elastic laminate according to claim 13, wherein the nonwoven layer comprises a nonwoven material having a basis weight between about 10 gsm and about 50 gsm – claim 20) (The breathable elastic laminate according to claim 20, wherein the nonwoven material has a basis weight between about 20 gsm and about 40 gsm – claim 21) [0041].
Regarding claim 22, the nonwoven material can be spunlaced, air-laid, spunbonded, melt blown, combinations of spunbonded and melt blown, and combinations thereof (The breathable elastic laminate according to claim 13, wherein the nonwoven layer comprises a nonwoven material selected from the group consisting of a spunbond nonwoven material, a spunlace nonwoven material, a spunbond-meltblown-spunbond ("SMS") nonwoven material, and a spunbond-meltblown-meltblown-spunbond ("SMMS") nonwoven material) [0022].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Palzewicz et al as applied to claim 20 above, and further in view of Everhart et al (US Patent 5,284,703).
Regarding claim 21, the limitations of claim 20 have been set forth above. Palzewicz further discloses that the nonwoven web material can include those disclosed by Everhart [0043]. Everhart discloses nonwoven substrates having a basis weight ranging from about 3.5 to about 70 gsm or from about 10 to about 35 gsm [Col 6, lines 36-58]. According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed range of about 20 gsm to about 40 gsm overlaps the prior art range of 3.5-70 gsm (or 10-35 gsm) (The breathable elastic laminate according to claim 20, wherein the nonwoven material has a basis weight between about 20 gsm and about 40 gsm).

Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Palzewicz et al as applied to claim 13 above, and further in view of Palzewicz et al (WO 2016/099549A1) (citing USPGPUB 2017/0326832 as an English language equivalent).
Regarding claim 14, the limitations of claim 13 have been set forth above. Palzewicz further discloses that the elastomeric polymer of the elastic film layer is softened at regions adjacent to the bonding pins during bonding [0055]. The polymer flows and is displaced during bonding via pressure exerted by the bonding pins [0055]. The displaced portions of the film surrounding the apertures can fuse to the nonwoven web material [0055]. Examiner’s note: it is evident from the foregoing that Palzewicz’s apertures can be three-dimensional apertures since such apertures can be protuberances/have a depth that is thicker than the average thickness of the film as in paragraph [051] of the present invention’s disclosure (The breathable elastic laminate according to claim 13, wherein the plurality of apertures are three-dimensional apertures).
Regarding claims 16-17, Palzewicz further discloses that permeability of the laminate can be adjusted by modifying the orientation and spacing of the pins [0049]. The laminates can have up to about 2.5 times increased breathability of other aperture films [0055]. 
Palzewicz is silent with regard to a specific amount or range of air permeability for the elastic laminate.
However, it would have been obvious to one having ordinary skill in the art to adjust the air permability for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). As disclosed above, the prior art discloses both the desirability of increased breathability/air permeability and the means for doing so (The breathable elastic laminate according to claim 13, wherein the breathable elastic laminate has an air permeability between about 0.1 m3/m2/minute and about 150 m3/m2/minute – claim 16) (The breathable elastic laminate according to claim 16, wherein the breathable elastic laminate has an air permeability between about 10 m3/m2/minute and about 50 m3/m2/minute – claim 17).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Langford et al as applied to claim 13 above, and further in view of Langford et al (USPGPUB 2017/0297313).
Regarding claims 18-19, the limitations of claim 13 have been set forth above. Langford further discloses that the elastic film can have a basis weight of 30-90 gsm [0023]. According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’.  In the present case, the claimed ranges of 5-50 gsm (claim 18) and 25-40 gsm (claim 19) overlap the prior art range of 30-90 gsm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294. The examiner can normally be reached Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781